TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00156-CV



                                 In re Abbott Laboratories Inc.




                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                               MEMORANDUM OPINION


                Abbott Laboratories has filed a petition for a writ of mandamus challenging the

district court’s Order on Plaintiff’s Motion to Compel dated January 27, 2006. We deny Abbott’s

petition.

                On March 28, 2006, this Court granted in part Abbott’s motion for temporary relief,

staying the district court’s order pending our resolution of Abbott’s petition. Because the petition

is denied, we lift the stay.




                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: April 4, 2006